Citation Nr: 0200938	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-24 221 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for nicotine dependence.

Entitlement to service connection for residuals of smoking to 
include a respiratory disorder, breathing problems and 
emphysema.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney, 


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from July 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied the benefits sought on 
appeal.

The Board initially notes that the veteran's attorney, in 
letters dated in July 2000, December 2000, March 2001 and 
July 2001, asserts that this matter should be remanded in 
light of clear and unmistakable error with respect to the 
RO's October 2000 statement of the case, and that pursuant to 
38 C.F.R. § 3.105(a), the veteran is entitled to a 
supplemental statement of the case that explains the 
analysis, reasons and bases, statutes and regulations upon 
which the RO based its decision.  However, the Board notes 
that pursuant to 38 C.F.R. § 3.105(a), an assertion of clear 
and unmistakable error can only be made against a final and 
binding decision.  The Board notes that here, the RO's 
decision is not final because the veteran filed a timely 
notice of disagreement and the matter has therefore proceeded 
on appeal to the Board.  See 38 U.S.C.A. 7105 (West 1991); 38 
C.F.R. 20.1103 (2001).  On appeal, the Board is responsible 
for reviewing the claim in its entirety and for providing a 
thorough and reasoned analysis within its decision that, upon 
its rendering, becomes final and thus subsequently subject to 
evaluation for clear and unmistakable error.  See 38 C.F.R. 
§ 20.1100 (2001).  The Board further observes that the RO did 
issue a supplemental statement of the case in July 2001, 
providing more information regarding the basis for its 
decision.  The Board therefore finds that, along with several 
other communications found within the claims file, the 
veteran received adequate notice from the RO of the reasons 
for its denial and the applicable law and regulations, such 
that he and his attorney could appropriately prepare an 
appeal to the Board.  The Board therefore finds that remand 
to the RO for another statement of the case is neither 
required by the law nor necessary in this case.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. Effective June 9, 1998, the law was amended to preclude 
service connection for tobacco-related disabilities.

3. The veteran's claims for service connection for nicotine 
dependence and residuals of smoking were received at the RO 
in November 1999.

4. It is not shown that the veteran had a tobacco-related 
disability during service or to a compensable degree within 
one year after his separation from service.


CONCLUSIONS OF LAW

1. The claims of entitlement to service connection for 
nicotine dependence and for residuals of smoking, on the 
basis of claimed tobacco use that began during active 
service, lack legal merit or entitlement under the law.   
38 U.S.C.A. § 1103 (West Supp. 2001); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2. Neither nicotine dependence nor residuals of smoking, to 
include a respiratory disorder, breathing problems and 
emphysema, were incurred in or aggravated during service, nor 
may they be presumed to have been incurred in service. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed nicotine dependence 
and residuals of smoking because of tobacco use in service.  
He states that he was a nonsmoker prior to service and that 
he began smoking cigarettes in service in July 1944.  In 
short, he essentially contends that his nicotine dependence 
and residuals of smoking, including but not limited to a 
respiratory condition, breathing problems and emphysema, are 
causally related to his cigarette smoking habit, which 
developed during service.   

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became 
effective.  This liberalizing law is applicable to the 
appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate the claim.  VA, 
however, is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A(a)(2) (West Supp. 2001).  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, there is no prejudice to the veteran 
in proceeding with this appeal, as the requirements for the 
VCAA have already been met.  See Bernard v. Brown, 4 Vet. 


App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).  In this regard, the Board finds 
that the RO provided the veteran with adequate notice as to 
the evidence necessary to substantiate his claims, as 
observed in statements of the case issued in October 2000 and 
July 2001, and in a March 2001 duty to assist letter, all 
timely provided to the veteran.  

The Board also finds that, per the VCAA, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file.  The Board finds that the 
claims file appears to contain all medical records that have 
been identified as relevant to the pending claims, and there 
is no indication in the file that there are additional 
relevant records that have not yet been obtained for this 
matter.  Further, the Board notes that with the 
aforementioned March 2001 duty to assist letter, the RO 
enclosed a VA Form 21-4138 for the veteran to submit if he 
did not desire any further evidentiary development of his 
case beyond that currently existing in the claims file: his 
service medical records, an October 1999 opinion letter from 
his private physician, his July 2000 statement in support of 
his claims and his July 2000 smoking questionnaire.  In 
response to this inquiry, the appellant signed the VA Form 
21-4138 in April 2001, returned to the RO by his attorney, 
indicating that he had no further evidence to submit, that 
there was no further evidence that he wanted the RO to 
obtain, and that he wanted to expeditiously proceed with the 
resolution of his claims.  In July 2001, the veteran and his 
representative were provided with a supplemental statement of 
the case that advised of the basis for the RO denial.  No 
further evidence was submitted.  As such, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and that no further development is 
required to comply with the duty to assist the veteran in 
obtaining the evidence pertinent to his claims.  The Board 
further finds that, in accordance with 38 U.S.C.A. 
§ 5103A(a)(2), no reasonable probability exists that further 
assistance would aid in substantiating the veteran's claims.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  To prove service connection, a 
claimant must submit: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden cannot be met by lay testimony because lay persons are 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service or 
during an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

Congress limits entitlement for service-connected disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  
A service-connection claim must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

The evidence for consideration in this matter includes the 
veteran's service medical records.  The veteran underwent an 
entrance examination in June 1944.  For his report of medical 
history, the veteran signed a form stating in part that he 
was not concealing any disease or injury.  Noted clinical 
findings on the examination report include a concurrent, 
"essentially negative" chest x-ray.  The veteran's entrance 
examination report did not contain any findings of defect 
concerning his respiratory system or any reference to 
nicotine dependence.  In June 1946, the veteran underwent a 
discharge examination.  In the area on the report form for 
the veteran's history of illness or injury, the category is 
marked "NONE."  Clinical findings for the veteran's 
respiratory system, bronchi, lungs and pleura are marked 
"normal."  A concurrent x-ray of the veteran's chest is 
also reported as normal.  The entirety of the veteran's 
service medical records, including the aforementioned 
examination records, contain no reports of complaints, 
diagnosis or treatment for nicotine dependence or residuals 
of smoking such as a respiratory condition, breathing 
problems or emphysema.

The evidence for consideration in this matter also includes a 
letter from the veteran's private treating physician, John A. 
Wagoner, Jr., M.D., dated in October 1999.  In this letter, 
Dr. Wagoner states that the veteran is his patient, that he 
treats him for a respiratory condition and a breathing 
problem, and that the veteran is currently diagnosed as 
suffering from emphysema.  Dr. Wagoner further states that 
after realizing that the veteran smoked during service, it is 
his professional opinion that his current medical conditions 
are the result of smoking while in service.

At the request of the RO, the veteran completed a smoking 
questionnaire in July 2000.  On the form, the veteran 
indicated that he did not smoke prior to service, that he 
smoked two to three packs per day while in service, and that 
he smoked three to four packs per day after service, until he 
quit in 1988.  The veteran also indicated that he did not try 
to quit smoking while in service.  The veteran indicated on 
the form that before service, he suffered from no breathing 
problems, high blood pressure, cancer, chest pains, chronic 
cough, frequent colds, shortness of breath or excessive 
weight gain or loss, and that he was able to exercise, run 
and swim.  The veteran reported that during service, he 
suffered from none of the aforementioned 


problems except for excessive weight gain, and that he was 
still able to exercise, run and swim.  The veteran then 
reported that after service, he suffered from breathing 
problems, a heart condition, chest pains and shortness of 
breath, as well as from both excessive weight gain and loss, 
but that he continued to exercise, run and swim.  The veteran 
wrote that he has emphysema, first diagnosed in 1988, that he 
now takes a variety of medications, and indicated that his 
doctor has said that his current medical condition is due to 
smoking.

The veteran submitted a statement in support of his claims in 
July 2000.  He indicated that he did not smoke prior to 
joining the service and that he began to smoke while in 
service, and that he smoked whatever was available in the C 
or K rations.  The veteran stated that he gradually became 
more dependent on tobacco until he was released and 
discharged from the service.  He noted that he continued to 
smoke after service until his son was born in August 1964 
with lung problems, when he was told that the child should 
not be around cigarette smoke.  The veteran stated that he 
smoked his last cigarette in December 1964 and that he has 
not smoked since.  The veteran reported that he was diagnosed 
with emphysema, asthma and sleep apnea, uses oxygen at night 
and takes several medications.

Prior to the date of the veteran's claims, Congress changed 
the law regarding service connection claims for disabilities 
attributed to tobacco use.  On July 22, 1998, the President 
signed into law the "Internal Revenue Service Restructuring 
and Reform Act of 1998," Pub. L. No. 105-206, 112 Stat. 865.  
This law created a new statutory provision, 38 U.S.C.A. § 
1103, which reads as follows:

(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service.



(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death resulting from a disease or injury which 
is otherwise shown to have been incurred or aggravated in 
active military, naval or air service or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in section 1112 or 
1116 of this title.

38 U.S.C.A. § 1103 (West Supp. 2001).  This law applies to 
all claims filed after June 9, 1998.  See Pub. L. No. 105-
206, 112 Stat. 865 (July 22, 1998).

In November 1999, after the June 9, 1998, effective date of 
the new law applying 38 U.S.C.A. § 1103, the RO received the 
veteran's claims of entitlement to service connection for 
nicotine dependence and residuals of smoking, as caused by 
tobacco use in service.  In light of this change in the law, 
the Board finds that there is no legal basis for these 
benefits, as Congress has now prohibited the award of service 
connection for injury or disease resulting from the use of 
tobacco products in service.

The law is clear that a veteran's disability shall not be 
service-connected on the basis that it resulted from injury 
or disease attributable to the use of tobacco products during 
service.  See 38 U.S.C.A. § 1103 (a) (West Supp. 2001).  
Given that the law changed prior to the date of the veteran's 
claims, if the Board were to grant service connection for 
nicotine dependence or the residuals of smoking as caused by 
his tobacco use in service, it appears that such an action 
would be in direct conflict with the new law.  The Board is 
bound by the laws enacted by Congress, and in the present 
case there is simply no legal basis to award service 
connection for the claimed disabilities on the basis that 
they are linked to the use of tobacco during service.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, a claim for entitlement 
to VA benefits should be denied or an appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

As the veteran's claims were filed in November 1999, current 
law therefore mandates that the only way for him to establish 
service connection for nicotine dependence or residuals of 
smoking is to show that these conditions were incurred in or 
aggravated during service or within any requisite presumptive 
period.  See 38 U.S.C.A. §§ 1101, 1103, 1110, 1112 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  
However, the relevant medical evidence in this case indicates 
no support for this theory of entitlement, as the service 
medical records are negative for any complaints, diagnosis or 
treatment of nicotine dependence or residuals of smoking such 
as a respiratory condition, breathing problems or emphysema, 
and there is no other competent medical evidence in the 
claims file of the development of any of these conditions 
during service.  The veteran did assert in his July 2000 
statement in support of his claims that he gradually became 
dependent on tobacco during service, but this is not 
competent medical evidence, as a lay person is not competent 
to offer a medical opinion concerning his physical condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
As discussed above, the veteran and his representative were 
advised of the basis for the denial of his claim and they had 
no additional evidence to submit.  Further, none of the 
evidence indicates that the veteran claims having a disease 
listed in 38 C.F.R. § 3.309(a) (2001).  Moreover, the veteran 
himself indicated on his July 2000 smoking questionnaire that 
he never tried to quit smoking during service and was first 
diagnosed with emphysema in 1988, over forty years after his 
separation from service.  

The Board has considered the benefit of the doubt rule.  
However, as the preponderance of the evidence is against a 
finding that the veteran's nicotine dependence and residuals 
of smoking are related to his service, the evidence is not in 
equipoise, and there is no basis to apply the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The veteran's 
claims therefore cannot be service-connected under the law.



ORDER

Entitlement to service connection for nicotine dependence is 
denied.

Entitlement to service connection for residuals of smoking is 
denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

